Citation Nr: 0123196	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-02 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1990 to June 
1991, plus prior unspecified active service for 6 months and 
14 days.  She served in the Southwest Asia theater of 
operations during Operation Desert Storm between February and 
June 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 1996 and 
June 1997 by the Department of Veterans Affairs (VA) North 
Little Rock, Arkansas, Regional Office (RO).  

A videoconference hearing was held on May 22, 2000, before 
the undersigned Member of the Board.  In September 2000, the 
Board denied service connection for a cervical spine 
disorder, and remanded claims for service connection for a 
chronic sleep disorder due to an undiagnosed illness and a 
claim for a compensable initial rating for tinea versicolor.  

The veteran subsequently appealed the decision on the 
cervical spine issue to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2001, the Secretary of 
Veterans Affairs and the veteran, through her attorney, filed 
a Joint Motion for Remand.  The Court granted that motion 
later in April 2001, and the case is now before the Board for 
further action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
law is applicable to the veteran's claim for service 
connection for a cervical spine disorder.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and implementing regulations, and it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  

The Board's review of the claims file reveals that in a 
letter dated in July 2001 the veteran's attorney requested 
that the VA provide additional assistance in the development 
of the claim, to include obtaining a medical opinion on the 
issue of a nexus.  The Board notes that the veteran contends 
that service connection should be granted for a cervical 
spine disorder because she believes that this disability is 
related to service.  She asserts that she injured her neck 
during a march in January 1991 and again during reserve or 
guard service in 1995.  A service medical record dated in 
January 1991 shows that the veteran complained of having 
upper back pain which developed during a "rucksack" march.  
The pain was noted to be localized under the areas where the 
straps had been located.  The assessment was musculoskeletal 
pain.  Subsequently, in a report of medical history given in 
April 1991, the veteran denied having a history of recurrent 
back pain or a painful shoulder.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the spine was normal.  A memorandum dated in 
March 1997 from a legal officer with the 431st Civil Affairs 
Battalion is to the effect that during a January 1995 Manned 
Unit Training Assembly the veteran participated in a 10 
kilometer march at which time she fell on her back and was 
assisted from her ruck sack and related gear.  Thereafter, 
she resumed her training for the remainder of the assembly.  

The post-service medical evidence which is of record includes 
a radiology consultation report from the St. Vincent's 
Medical Center dated in August 1995 which contains an 
impression of a moderate central disc herniation at C4-5 and 
C5-6 along with what appeared to be centrally elongated 
extruded disc material along the posterior aspect of the C6 
vertebral body.  A hospital summary from that same facility 
dated in September 1995 shows that the veteran had a history 
of neck pain radiating into the left shoulder and arm for 
approximately three to four months and that with the onset of 
this she had been seen at the St. Vincent's emergency room.  
During the September 1995 hospitalization, the veteran 
underwent a posterior cervical laminectomy and bilateral C5-6 
diskectomy and bilateral foraminectomy, with removal of 
epidural tissue posterior to C6 body C4-5.  A document 
obtained from Thomas Fletcher, M.D., in October 1995 
indicates that the date the condition commenced was 
"approximately 6-95."  

Initially, the Board notes that the record is unclear as to 
the veteran's duty status during the January 1995 assembly 
mentioned above.  During a hearing held in August 1998, the 
veteran reported that she was on active duty at that time.  
However, no official verification of her duty status has been 
obtained.  Additional efforts should be made to determine 
whether the veteran was engaged in active duty, active duty 
for training, or inactive duty training, or was instead in a 
status which would not provide a basis for VA benefits.  

The Board also notes that the claims file does not include 
the records from the treatment which the veteran had at the 
St. Vincent's Infirmary Medical Center emergency room when 
she had the onset of neck pain radiating into the left 
shoulder and arm approximately three to four months before 
her September 1995 surgery.  Although there are subsequent 
records from St. Vincent's, the records from that initial 
treatment are not of record.  The Board notes that treatment 
records from the date of onset of that pain may contain 
relevant history regarding whether or not such symptoms are 
related to service.  Under the new act, the VA has an 
obligation to secure such records.  In light of this, 
additional efforts to obtain such records are required.

Finally, the veteran has not been afforded an orthopedic 
examination by the VA to determine the likelihood of a 
relationship between her complaints of pain noted in service 
and the claimed cervical spine disorder.  Although the 
veteran was afforded an examination by the VA in February 
1997 at which time the diagnoses included residual cervical 
spine injury, postoperatively, it does not appear that the 
examiner had access to the veteran's claims file, and it is 
unclear whether the examiner is offering a medical opinion or 
simply repeating the history given by the veteran.  The new 
act requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  For this reason, the 
Board concludes that a VA orthopedic examination is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should clarify the status of 
the appellant's service in January 1995 
(i.e., whether she had active duty for 
training, inactive duty training, etc).  

2.  After securing the necessary release, 
the RO should obtain the emergency room 
medical records from the St. Vincent's 
Infirmary Medical Center where the 
veteran was treated for radiating neck 
pain in 1995.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any cervical spine 
disorders.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  In 
particular, the examiner should review 
the service and post service treatment 
records and previous examination report 
and should specifically comment regarding 
the likelihood that the veteran currently 
has a cervical spine disorder which is 
related to the upper back pain noted in 
her January 1991 service medical records, 
or to the fall which is reported to have 
occurred in January 1995.

4.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 and the implementing regulations 
are fully complied with and satisfied. 

6.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a cervical spine disorder.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



